Citation Nr: 0627026	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a chronic lung 
condition. 
 
2.  Entitlement to service connection for the residuals of 
kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1943 through 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with COPD, but there 
is no evidence showing a connection between his diagnosis and 
service, nor is there evidence showing a chronic lung 
disorder manifested during service with continuous symptoms 
since service. 
 
2.  There is no competent medical evidence showing a current 
disability associated with the veteran's in-service kidney 
stones.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  
38 U.S.C.A. §§ 1110, (West 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 
 
2.  The criteria for service connection for residuals of 
kidney stones are not met.  38 U.S.C.A. §§ 1110, (West 2005); 
38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for COPD and for 
residuals of kidney stones.  He contends that his COPD is a 
chronic condition directly related to his in-service work as 
a coal truck driver.  He contends that he has a current 
disability related to his in-service kidney stones.  The 
preponderance of the evidence is against both claims, because 
there is neither evidence of a link between the veteran's 
COPD and service, nor evidence of a current kidney 
disability.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

COPD

The medical evidence of record establishes the veteran's 
current diagnosis of COPD with certainty.  The November 2001 
chest x-ray report reflects an impression of COPD.  The 
condition was diagnosed in a VA outpatient treatment record 
of the same month.  The treatment records, chest x-rays, and 
several pulmonary function tests following November 2001 are 
consistent with the COPD diagnosis.  In 


November 2004, a VA examiner stated that the veteran has 
"confirmed chronic obstructive pulmonary disease."  Thus, 
the veteran does have a current disability.

For service connection, the evidence must also show an in-
service incurrence or aggravation of a disease.  While the 
veteran's service medical records do not show any treatment 
for a respiratory or pulmonary condition, the veteran 
contends that the source of his COPD is his exposure to coal 
during service.  He claims that he was involved in 
transporting coal, including shoveling it and then driving 
the truck carrying it.  The veteran reported to the VA 
examiner in November 2004 that he began to spit up phlegm and 
to experience shortness of breath in 1948, three years 
following service.  The veteran stated that he believes this 
symptomology is related to his exposure to coal in-service.  
His statements, however, are not competent evidence of such a 
connection.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The November 2004 VA examiner addressed the veteran's 
reported history and opined that the veteran "may have had 
some pulmonary compromise by his exposure to coal," but that 
his COPD is "largely contributed by the use of nicotine at a 
rate of a half a pack per day for 60 years."  The examiner 
did not feel that the coal exposure was the cause of the 
veteran's COPD, because the veteran's chest x-ray showed no 
signs of pulmonary fibrosis.  Additionally, the examiner's 
comment that there may have been some pulmonary compromise by 
the exposure to coal is too speculative a statement upon 
which to grant service connection in light of his statement 
as to another more likely cause.  Evidence merely indicating 
that the disorder may or may not exist, or may or may not be 
related was too speculative to establish the presence of the 
disorder or any relationship; Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991).  Thus, there is no evidence of an in-
service incurrence of COPD, or any pulmonary or respiratory 
condition.  



The veteran's representative, in July 2006, stated that the 
veteran's COPD should be service connected under 38 C.F.R. 
§ 3.303(b), "which requires continuity of symptomology, not 
continuity of treatment."  The regulation, in fact, requires 
a showing that the disease manifested itself during service 
or during a presumptive period.  While there is no evidence 
showing treatment or symptomology as far back as 1948, the 
veteran himself has stated that his symptoms appeared three 
years after service.  Even if VA concedes that fact, service 
connection is not warranted under 38 C.F.R. § 3.303(b), 
because the condition did not manifest during service.  COPD 
is not a disease enumerated under 38 C.F.R. § 3.309(a), such 
that a presumptive period would apply.  

Although the veteran does have a current diagnosis of COPD, 
the disease is not shown to have been incurred in service, 
nor did it manifest itself during service with continuity of 
symptomology since.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for COPD.  The claim must be denied.

Kidney Stones

To establish service connection for residuals of in-service 
kidney stones, there must be current medical evidence of such 
residuals.  While VA concedes that the veteran had kidney 
stones in service, there is no evidence to suggest any 
treatment for residuals of that condition in the more than 
sixty years since service.  During the November 2004 VA 
examination, the veteran told the examiner that he had not 
had problems since 1944.  The examiner noted that the veteran 
has some fluid retention, but no known nephropathy, no 
palpable renal masses, and no renal bruits.  The examiner 
concluded that there is no evidence of a chronic kidney 
condition.

The lack of evidence to establish a current disability is 
unfavorable and weighs against the veteran's claim.  Without 
a current disability, the claim is denied.



Duty to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to service 
connection for COPD and for residuals of kidney stones.  
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran a letter in June 2004 that informed him 
of the of the evidence necessary to establish entitlement to 
service connection, what evidence he was expected to provide, 
and what VA would obtain on his behalf.  The letter also 
asked the veteran to provide VA with any medical evidence he 
may have regarding his claims.  In November 2004, VA sent the 
veteran a letter asking him to send any other evidence that 
he had in his possession pertaining to his claims.  These 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2005).  In May 2006, VA sent the veteran a letter notifying 
him of the evidence necessary to establish both disability 
ratings and effective dates.  This letter was in compliance 
with the requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d).  Here, the 
veteran's statements, his service and VA medical records, and 
the November 2004 VA examination report have been associated 
with the claims folder.  The veteran has not notified VA of 
any additional available relevant records with regard to his 
claims.  VA has done everything reasonably possible to assist 
the veteran.  A remand or further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a chronic lung 
condition, is denied. 
 
Entitlement to service connection for the residuals of kidney 
stones is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


